Name: Commission Regulation (EC) No 2088/98 of 30 September 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: Europe;  marketing;  agricultural structures and production;  processed agricultural produce;  health;  animal product
 Date Published: nan

 Avis juridique important|31998R2088Commission Regulation (EC) No 2088/98 of 30 September 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 266 , 01/10/1998 P. 0024 - 0025COMMISSION REGULATION (EC) No 2088/98 of 30 September 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6(3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, the United Kingdom sent the Commission an application for the registration of a name as a designation of origin;Whereas, pursuant to Article 6(1) of that Regulation, the application was found to meet all the requirements laid down therein, and in particular to contain all the information required pursuant to Article 4 thereof;Whereas, for the name in the Annex hereto, one statement of objection within the meaning of Article 7 of Regulation (EEC) No 2081/92 was sent to the Commission following its publication in the Official Journal of the European Communities (3); whereas the objection was deemed admissible;Whereas, in accordance with Article 7(4) of Regulation (EEC) No 2081/92, the Commission invited the Member States concerned to reach agreement on registration of the name 'Cornish Clotted Cream`; whereas such agreement was reached; whereas the agreement complies with Regulation (EEC) No 2081/92 and does not involve changing the information initially received pursuant to Article 5 of that Regulation; whereas it has been stated that the word 'Cornouaille` in French registered trademarks is not and will not be used for cream;Whereas the name should therefore be entered in the 'Register of protected designation of origin and protected geographical indications` and hence be protected throughout the Community as a protected designation of origin;Whereas the Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 1576/98 (5),HAS ADOPTED THIS REGULATION:Article 1 The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the 'Register of protected designation of origin and protected geographical indications` provided for in Article 6(3) of Regulation (EEC) No 2081/92 as a protected designation of origin (PDO).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 140, 7. 5. 1997, p. 4.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 206, 23. 7. 1998, p. 15.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY AND INTENDED FOR HUMAN CONSUMPTION Other products of animal origin (eggs, honey, milk products excluding butter, etc.) UNITED KINGDOM- Cornish Clotted Cream (PDO)